Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Para los que hemos estado abogando, desde hace tiempo, por que prevalezca en nuestro Foro una concepción de la figura de la prescripción extintiva que se ajuste a su naturaleza y sentido propios, la opinión de la mayoría en el caso de autos debe ser recibida como un paso de avance. Comienza a derrumbarse la postura patibularia que ha ca-racterizado el modo de decidir de una mayoría de este Tribunal en casos de reclamaciones extrajudiciales de daños contra compañías de seguros.
Según hemos expuesto antes en nuestros disensos en González v. Wal-Mart, Inc., 147 D.P.R. 215 (1998), y en Acosta Quiñones v. Matos Rodríguez, 135 D.P.R. 668 *815(1994), una mayoría de este Foro ha estado sujetando las reclamaciones extrajudiciales referidas a normas inflexi-bles de extremo formalismo, que son ajenas a la figura de la prescripción extintiva, y que han dado lugar a notables injusticias. El modo de decidir aludido le ha permitido a entidades poderosas manipular crudamente a su favor el proceso de negociación con perjudicados de muchos menos recursos, para que éstos pierdan su derecho a ser indem-nizados, aunque hayan mantenido viva su reclamación.
La postura mayoritaria aludida se atenúa en el caso de autos, al reconocer que una vez se haya efectuado una re-clamación extrajudicial no es necesario que el perjudicado la reitere con palabras sacramentales en otras comunica-ciones posteriores, y que el término de prescripción queda interrumpido durante todo el proceso mientras el perjudi-cado mantenga viva la intención de no perder su derecho. Esto es indudablemente un paso de avance en la dirección correcta, que debe ser bienvenido.
Claro está, la mayoría se queda corta en su dictamen del caso de autos. Ello, porque aún se ata la interrupción del término prescriptivo a que la reclamación extrajudicial inicial cumpla con varios requisitos rigurosamente legalistas. No se abandona el puro conceptualismo, como si en el Derecho las formas tuviesen algún valor propio superior al sentido y propósito de la norma.
Aunque se repite mucho, no cala aún en todo su vigor la concepción de gran juricidad que citamos en Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992), de que en ca-sos como el de autos, la reclamación judicial posee un valor interruptivo, en cualquier forma que sea hecha. Si no hay inactividad por parte del perjudicado, si es claro que éste no ha abandonado su derecho y que, al contrario, tiene la intención de obtener indemnización, entonces la reclama-ción tiene el valor interruptivo aunque no estén presentes todos los elementos de naturaleza sacramental que la ma-yoría estime necesarios.
*816Es loable el interés expresado por la mayoría de no ser “tecnócratas del derecho” y de no dejar “huérfana la justicia”. Pero para lograr a cabalidad esas metas que com-partimos, es menester librarse por completo de la sujeción al ritual legalista, para que prevalezcan los fines y propó-sitos que animan y dan sentido propio a las figuras jurídicas.
Por lo anterior, no puedo estar conforme con toda la opi-nión mayoritaria, por lo que concurro en el resultado.